ICJ_159_NuclearDisarmament_MHL_PAK_2014-07-10_ORD_01_NA_00_EN.txt.                            INTERNATIONAL COURT OF JUSTICE


                             Reports of judgments,
                          ADVISORY OPINIONS AND ORDERS


                   OBLIGATIONS CONCERNING NEGOTIATIONS
                          RELATING TO CESSATION
                        OF THE NUCLEAR ARMS RACE
                       AND TO NUCLEAR DISARMAMENT
                          (MARSHALL ISLANDS v. PAKISTAN)


                               ORDER OF 10 JULY 2014




                                  2014
                           COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


             OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                     CONCERNANT LA CESSATION
                DE LA COURSE AUX ARMES NUCLÉAIRES
                   ET LE DÉSARMEMENT NUCLÉAIRE
                           (ÎLES MARSHALL c. PAKISTAN)


                          ORDONNANCE DU 10 JUILLET 2014




3 CIJ1068.indb 1                                            16/04/15 13:28

                                                Official citation :
                            Obligations concerning Negotiations relating to Cessation
                            of the Nuclear Arms Race and to Nuclear Disarmament
                             (Marshall Islands v. Pakistan), Order of 10 July 2014,
                                           I.C.J. Reports 2014, p. 471




                                            Mode officiel de citation :
                         Obligations relatives à des négociations concernant la cessation
                         de la course aux armes nucléaires et le désarmement nucléaire
                          (Iles Marshall c. Pakistan), ordonnance du 10 juillet 2014,
                                            C.I.J. Recueil 2014, p. 471




                                                                                1068
                                                                 Sales number
                   ISSN 0074-4441                                No de vente:
                   ISBN 978-92-1-071182-1




3 CIJ1068.indb 2                                                                            16/04/15 13:28

                                                        10 JULY 2014

                                                          ORDER




                    OBLIGATIONS CONCERNING NEGOTIATIONS
                           RELATING TO CESSATION
                         OF THE NUCLEAR ARMS RACE
                        AND TO NUCLEAR DISARMAMENT
                        (MARSHALL ISLANDS v. PAKISTAN)




                   OBLIGATIONS RELATIVES À DES NÉGOCIATIONS
                           CONCERNANT LA CESSATION
                      DE LA COURSE AUX ARMES NUCLÉAIRES
                         ET LE DÉSARMEMENT NUCLÉAIRE
                          (ÎLES MARSHALL c. PAKISTAN)




                                                    10 JUILLET 2014

                                                    ORDONNANCE




3 CIJ1068.indb 3                                                       16/04/15 13:28

                     471 	




                                    INTERNATIONAL COURT OF JUSTICE

        2014
       10 July                                       YEAR 2014
     General List
      No. 159
                                                     10 July 2014

                     OBLIGATIONS CONCERNING NEGOTIATIONS
                            RELATING TO CESSATION
                          OF THE NUCLEAR ARMS RACE
                         AND TO NUCLEAR DISARMAMENT
                                      (MARSHALL ISLANDS v. PAKISTAN)




                                                       ORDER


                         The President of the International Court of Justice,
                        Having regard to Article 48 of the Statute of the Court and to Articles 44,
                     paragraphs 1 and 4, 48 and 79, paragraphs 2 and 3, of the Rules of Court,
                        Having regard to the Application filed in the Registry of the Court on
                     24 April 2014, whereby the Republic of the Marshall Islands instituted
                     proceedings against the Islamic Republic of Pakistan with regard to
                     alleged breaches of obligations relating to the cessation of the nuclear
                     arms race at an early date and to nuclear disarmament ;
                        Whereas an original of the Application was communicated to Pakistan
                     on the day it was filed ;
                        Whereas, in its Application, the Marshall Islands founded the jurisdic-
                     tion of the Court on the declarations made by the two Parties in accor-
                     dance with Article 36, paragraph 2, of the Statute ;
                        Whereas, in its Application, the Marshall Islands appointed H.E.
                     Mr. Tony A. deBrum and Mr. Phon van den Biesen as Co-Agents
                     for the purposes of the case ; and whereas Pakistan appointed H.E.
                     Mr. Moazzam Ahmad Khan and Mr. Ahmer Bilal Soofi as Co-Agents ;
                        Whereas, by a Note Verbale dated 10 June 2014 and received in the

                     4




3 CIJ1068.indb 136                                                                                    16/04/15 13:28

                     472 	 nuclear arms and disarmament (order 10 VII 14)

                     Registry on the same day, the Embassy of Pakistan in the Kingdom of
                     the Netherlands explained that, “due to some developments in Pakistan,
                     [it] could not receive the final instructions” with regard to a meeting of
                     the representatives of the Parties with the President of the Court initially
                     scheduled for 11 June 2014, and requested the President to reschedule
                     that meeting “to any time in July 2014 or thereafter” ; whereas the Presi-
                     dent rescheduled the said meeting for 9 July 2014 ;
                         Whereas, by a letter dated 9 July 2014 and received in the Registry on
                     the same day, H.E. Mr. Moazzam Ahmad Khan, Co-Agent of Pakistan,
                     transmitted to the Court a Note Verbale, also dated 9 July 2014, whereby
                     the Pakistani Government indicated, inter alia, that “Pakistan is of
                     the considered opinion that the International Court of Justice lacks
                     ­jurisdiction . . . and considers the [above-mentioned] Application inadmis-
                      sible”, and requested the Court “to dismiss this Application in limine” ;
                      and whereas that communication was immediately transmitted to the
                      Marshall Islands by the Registrar ;
                         Whereas, at the meeting held, pursuant to Article 31 of the Rules of
                      Court, by the President of the Court with the representatives of the Par-
                      ties, later in the day on 9 July 2014, those representatives expressed the
                      views of their respective Governments with regard to questions of proce-
                      dure in the case, in the light, in particular, of the above-mentioned Note
                      Verbale dated 9 July 2014 ;
                         Whereas, pursuant to Article 79, paragraph 2, of the Rules of Court, it is
                      considered that, taking into account the views expressed by the Parties, it is
                      necessary to resolve first of all the questions of the Court’s jurisdiction and
                      the admissibility of the Application, and that these questions should accord-
                      ingly be separately determined before any proceedings on the merits ;

                         Whereas it is necessary for the Court to be informed of all the conten-
                     tions and evidence on facts and law on which the Parties rely in the
                     ­matters of its jurisdiction and the admissibility of the Application ;
                         Decides that the written pleadings shall first be addressed to the ques-
                      tions of the jurisdiction of the Court and the admissibility of the Applica-
                      tion ;
                         Fixes the following time-limits for the filing of those pleadings :

                        12 January 2015 for the Memorial of the Republic of the Marshall
                     Islands ;
                        17 July 2015 for the Counter-Memorial of the Islamic Republic of Paki-
                     stan ; and
                        Reserves the subsequent procedure for further decision.

                       Done in English and in French, the English text being authoritative, at
                     the Peace Palace, The Hague, this tenth day of July, two thousand and

                     5




3 CIJ1068.indb 138                                                                                      16/04/15 13:28

                     473 	     nuclear arms and disarmament (order 10 VII 14)

                     fourteen, in three copies, one of which will be placed in the archives of the
                     Court and the others transmitted to the Government of the Republic of
                     the Marshall Islands and the Government of the Islamic Republic of Pak-
                     istan, respectively.

                       (Signed) Peter Tomka,
                     	President.
                                                                (Signed) Philippe Couvreur,
                                                                              Registrar.




                     6




3 CIJ1068.indb 140                                                                                   16/04/15 13:28

3 CIJ1068.indb 142   16/04/15 13:28

                     printed in france



                                         ISSN 0074-4441
                                         ISBN 978-92-1-071182-1




3 CIJ1068.indb 144                                                16/04/15 13:28

